DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments with respect to the objection to claims 22-41 have been fully considered and are persuasive. The objection to claims 22-41 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 22-41 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claims 22-41 under 35 U.S.C. § 112 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 29-41 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection of claims 29-41 under 35 U.S.C. § 102 has been withdrawn.
Drawings
The drawings were received on 04 March 2022. These drawings are satisfactory.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the claim is deemed to be directed to a nonobvious difference over Smith et al., “Automated Non-destructive Analysis and Advanced 3D Defect Characterization From Ultrasonic Scans of Composites” (hereinafter Smith). Claim 22 comprises generating a user display showing a number of layers of the bonded material and a distance between each layer, generating a user control to allow a user to select one layer of the number of layers of the bonded material, and generating a thickness associated with the selected layer, so as to optimize and to control the process.
Regarding claim 29, the claim is deemed to be directed to a nonobvious difference over Smith. Claim 29 comprises generating a user display showing a number of layers of the bonded material and a distance between each layer, receiving a user selection of one layer of the number of layers of the bonded material, and determining a thickness associated with the selected layer, so as to optimize and to control the process.
Regarding claim 35, the claim is deemed to be directed to a nonobvious difference over Smith. Claim 35 comprises generating a user display showing a number of layers in the matrix of bonded material and a distance between each layer, generating a user control to allow a user to select one layer of the number of layers in the matrix of bonded material, and generating a thickness associated with the selected layer, so as to optimize and to control the process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
17 May 2022


/Manish S Shah/            Primary Examiner, Art Unit 2853